Case 9:20-cv-81205-RAR Document 211 Entered on FLSD Docket 08/31/2020 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 20-CIV-81205-RAR

  SECURITIES AND EXCHANGE
  COMMISSION,

         Plaintiff,

  v.

  COMPLETE BUSINESS SOLUTIONS
  GROUP, INC. d/b/a PAR FUNDING, et al.,

        Defendants.
  _______________________________/

       ORDER REQUIRING AFFIDAVIT FROM DEFENDANT DEAN J. VAGNOZZI

         THIS CAUSE comes before the Court on Defendant Dean J. Vagnozzi’s Expedited

  Motion to Approve Payment of Insurance Premiums [ECF No. 203] (“Motion”), filed on August

  27, 2020. In the Motion, Mr. Vagnozzi requests that the Court enter an order approving payment

  of life insurance premiums by non-Receivership entities that are legally managed by Receivership

  entity ABFP Management Co. LLP. See Mot. at 1. Plaintiff Securities and Exchange Commission

  (“SEC”) filed a response to the Motion on August 27, 2020 [ECF No. 204]. On August 28, 2020,

  Mr. Vagnozzi filed a Reply [ECF No. 205]. Pursuant to an Order of the Court [ECF No. 207],

  Receiver Ryan K. Stumphauzer filed a response to the Motion on August 31, 2020 [ECF No. 208]

  (“Response”).

         In the Response, Receiver asserts that he does not object to the payment of certain life

  insurance premiums. See Resp. at 4. However, Receiver indicates that—considering potentially

  inaccurate representations Mr. Vagnozzi made in his Reply regarding the timing of his settlement

  with ABFP Income Fund, L.P. noteholder, Mr. David Jancarski—Receiver needs further

  confirmation from Mr. Vagnozzi that the payments will not use funds from any Receivership
Case 9:20-cv-81205-RAR Document 211 Entered on FLSD Docket 08/31/2020 Page 2 of 3



  entity. Id. at 2-5. Having reviewed the Motion [ECF No. 23], the SEC’s Response [ECF No. 204],

  Mr. Vagnozzi’s Reply [ECF No. 205], and the Receiver’s Response [ECF No. 208], it is

         ORDERED AND ADJUDGED as follows:

         1.       On or before 2:00 P.M. on September 1, 2020, Mr. Vagnozzi shall serve an

  affidavit on Receiver and the SEC containing the following information:

              •   With respect to the “Pillar Entities” (defined in [ECF No. 203] at ¶ 2):

                     o any Pillar Entity that has any beneficial or legal interest in any Receivership
                       Entity or any asset of any Receivership Entity, and a description of any such
                       interest;

                     o any Pillar Entity that has a contract, security interest, pledge, lien, or
                       encumbrance relating to any Receivership Entity or any asset of any
                       Receivership Entity, and a description of any such contract, security
                       interest, pledge, lien, or encumbrance; and

                     o for any payment that Mr. Vagnozzi intends to make from any Pillar Entity
                       account, banking and accounting records sufficient to identify the source of
                       the funds being used for such payment.

              •   With respect to the “Multi-Strategy Entities” (defined in [ECF No. 203] at ¶ 2):

                     o any Multi-Strategy Entity that has any beneficial or legal interest in any
                       Receivership Entity or any asset of any Receivership Entity, and a
                       description of any such interest;

                     o any Multi-Strategy Entity that has a contract, security interest, pledge, lien,
                       or encumbrance relating to any Receivership Entity or any asset of any
                       Receivership Entity, and a description of any such contract, security
                       interest, pledge, lien, or encumbrance; and

                     o for any payment that Mr. Vagnozzi intends to make from any Multi-
                       Strategy Entity account, banking and accounting records sufficient to
                       identify the source of the funds being used for such payment.

              •   With respect to Mr. Vagnozzi’s settlement with Mr. Jancarski:

                     o a description of when any purported oral or written settlement agreements
                       were executed;




                                              Page 2 of 3
Case 9:20-cv-81205-RAR Document 211 Entered on FLSD Docket 08/31/2020 Page 3 of 3



                    o a description of when settlement consideration was paid by Mr. Vagnozzi,
                      including the bank records or check receipt showing any such payment;

                    o a description of why any settlement consideration was transferred to counsel
                      for Mr. Jancarski before the parties entered into a fully-executed settlement
                      agreement;

                    o any bank records or other documents identifying the source of funds used
                      in any settlement agreement; and

                    o any facts known by Mr. Vagnozzi relating to when the settlement
                      consideration was released to the noteholder.

         2.     On or before 5:00 P.M. on September 1, 2020, Receiver shall advise the Court of

  any additional facts relevant to Mr. Vagnozzi’s Motion.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 31st day of August, 2020.



                                                     _________________________________
                                                     RODOLFO A. RUIZ II
                                                     UNITED STATES DISTRICT JUDGE

  Copies to: Counsel of record




                                            Page 3 of 3
